Citation Nr: 0426757	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from August 1967 to June 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2001 decision by the RO which 
denied service connection for PTSD.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) § 3.159 because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the Board concludes that information and 
discussions as contained in the March 2001 rating decision, 
the April 2001 statement of the case, the May 2002 and 2004 
supplemental statements of the case (SSOC), and the VCAA 
letter sent to the veteran in September 2002 have provided 
him with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 2002).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Factual Background

The service records show the veteran's primary military 
occupational specialty was that of a welder and that he had 
one year of service in Vietnam, from June 1968 to June 1969..  
The veteran was not authorized to wear the Combat Infantry 
Badge and did not receive any awards or decorations denoting 
combat.  

The service medical records show no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems during military service.  On a Report of Medical 
History for separation from service in June 1969, the veteran 
specifically denied any problems related to depression or 
excessive worry, frequent trouble sleeping, frequent or 
terrifying nightmares, or nervous trouble of any sort.  On 
examination at that time, the veteran's psychiatric status 
was normal.  

The veteran made no mention of any psychiatric problems on 
his original application for VA benefits received in January 
1990, or when examined by VA in July 1990.  At that time, the 
examiner indicated that the veteran's neuropsychiatric status 
was normal and that there was no evidence of any mental 
disorder.  

Private medical reports from B. J. Lance, M.D., received in 
September 1991, show that the veteran was treated on numerous 
occasions for various maladies from 1989 to 1991.  The 
records do not show any complaints, treatment, or 
abnormalities referable to any psychiatric problems.  

On a VA examination in February 1992, the veteran reported 
that while in Vietnam, he did a lot of welding on bridges and 
then swam in the rivers.  He made no mention of any 
psychiatric problems nor were any pertinent abnormalities 
noted on examination.  

Additional private medical records received from Dr. Lance in 
June 1999, showed treatment for various maladies from 1997 to 
1999.  The records do not show any complaints, treatment, or 
abnormalities referable to any psychiatric problems.  

On an application for early state disability retirement in 
June 2000, the veteran reported that he first sought medical 
attention for psychiatric problems in November 1999, and that 
he had been receiving ongoing treatment with VA since January 
2000.  

On a PTSD Questionnaire received in January 2001, the veteran 
identified four events in service that he believed caused his 
current psychiatric problems.  He reported incoming mortar 
rounds at Long Binh on a daily basis, especially at night, 
seeing a dead Vietnamese body lying in the road, seeing 
tracer rounds fired in battle, and that one or two soldiers 
were killed from incoming rounds while working at Phu Hoioc 
or Phu Cong.  The veteran did not know the names of the 
individuals reportedly killed and was not able to provide any 
details concerning the claimed stressor events.  

VA medical records show that the veteran was treated on 
numerous occasions for various maladies from 1972 to the 
present.  The first reported treatment for any psychiatric 
problems was in November 2000.  

A VA Discharge Summary showed that the veteran was 
hospitalized from November 2000 to January 2001.  At that 
time, the veteran reported that he was in active combat and 
had personally experienced and witnessed significant and 
multiple war-related traumas while in Vietnam, and that he 
had been reliving the experiences since his discharge from 
service.  He reported constant exposure to heavy fighting; 
witnessed heavy casualties during the Tet offensive, 
including the death of several of his men and friends from 
his company; that he was exposed to constant sniper attacks 
while repairing bridges, and that he loaded the body of his 
best friend onto a helicopter as the rotating blades 
splattered blood all over his face.  The diagnosis was PTSD.  

Additional outpatient records show that the veteran was seen 
for depression and other symptoms related to various 
problems, including his wartime experiences, current medical 
problems, retirement, and to the deaths of a cousin and an 
aunt.  The predominant diagnosis was PTSD.  

In a letter received in October 2002, the veteran provided a 
description of the stressor events he experienced in Vietnam 
that he believed were the cause of his current psychiatric 
problems.  He reported being scared while seeing tracer 
rounds fired from a helicopter while riding on a bus from the 
airport on his first night in Vietnam.  He saw a dead 
(Vietnamese) body lying in the road while being transported 
to a rock crushing plant.  That two soldiers were killed or 
wounded by incoming mortar fire, and that he had to help lift 
one of them into the helicopter and was splattered by blood 
from the rotating blades.  Also, that a good friend of his, 
"McLloyd", was killed in a truck accident, but he was not 
present when the incident occurred.  

A reply to an inquiry for stressor verification by the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR), 
received in February 2004 indicated that the 92nd Engineer 
Battalion (Engr Bn) at Long Binh (veteran's unit 
headquarters) from November 1, 1968 to April 30, 1969, showed 
that the base was attacked on February 22 and 23, 1969 during 
the Tet Offensive.  The base was subject to mortar attacks 
from September to November 1968, and that the 92nd Engr Bn 
was the unit that reconstructed the Phu Cuong bridge after it 
was destroyed on November 6, 1968.  There was no record of a 
"McLloyd" being wounded or killed in action during the 
veteran's tour of duty in Vietnam.  

Analysis

In adjudicating a claim for service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists of diagnoses of PTSD by VA health care providers, 
and the veteran's assertions that he was exposed to stressors 
in service.  The health care providers did not have access to 
the veteran's claims file and did not offer any discussion or 
analysis for their conclusions other than to indicate that 
the veteran's history symptom presentation was in line with 
chronic PTSD.  It is evident that the diagnoses were based 
entirely on the veteran's self-described history of traumatic 
experiences in Vietnam which have not been confirmed by any 
objective evidence.  

In this regard, the Board notes that the veteran's 
description of stressor events to medical health care 
providers were significantly different from those he reported 
on a PTSD Questionnaire or in a stressor letter to the RO in 
October 2002, and raises serious questions as to his 
credibility.  When being evaluated by VA medical personnel, 
the veteran described himself as a combat engineer and said 
that he was involved in extensive and constant combat action.  
He claimed to have witnessed the death of several close 
friends and of being splattered with blood when he lifted one 
of them on to a helicopter.  He reported that he had been re-
living his experiences since returning home from Vietnam, and 
said that he was first diagnosed with PTSD by VA in 1988.  

However, when asked to provide stressor information to the RO 
for the purpose of verifying the claimed incidents, his 
description of stressful events were much more generalized in 
nature and did not reflect any claim of actual combat action.  
He reported that his best friend was killed in a truck 
accident and not in combat.  Moreover, he said that he was 
not present when he died.  As to being splatter with blood, 
he reported that two soldiers were injured from incoming 
rounds, but that he was not sure if they were wounded or 
dead.  He made no mention of coming under sniper fire or of 
actually witnessing anyone being killed or wounded in action.  
His report of having seen a dead Vietnamese body on a road 
could not be verified.  

The only events that could be confirmed was that Long Binh 
came under mortar attack and that his unit was responsible 
for repairing the Phu Cuong bridge.  However, his description 
of these events were again exaggerated in that he claimed 
that the mortar attacks were almost nightly where as the unit 
records showed that the base received incoming rounds only 
from September to November 1968.  The base was also attacked 
during the Tet Offensive, but the veteran has never described 
any specific stressful incidents related to either the 
incoming rounds or the Tet Offensive other than to say that 
he was scarred.  The fact that he was not sure whether anyone 
was killed or wounded during the Tet Offensive, particularly 
since he claims to have helped load one injured soldier onto 
a helicopter, suggests that his involvement was minimal.  

The Board also notes that contrary to his assertions to 
health care providers that he had problems related to his 
Vietnam experiences since service, he never mentioned any 
such problems on his original application for VA benefits in 
1990, when examined by VA in July 1990 and February 2002, 
when seen by his family physician from 1989 to 1999, or at 
any time prior to the filing of this claim.  

The inconsistencies in some of the veteran's stories 
concerning his claimed stressors raise serious questions as 
to his credibility.  Moreover, his descriptions of stressors 
in Vietnam do not involve any particular event that can be 
verified through USASCRUR.  While the veteran asserts that he 
has PTSD that is attributable to service, he, as a layperson, 
is not competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

An opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  As pointed out by 
the Court, the existence of a valid service stressor is a 
factual question for VA adjudicators, based on an assessment 
of the credibility and probative weight of all the evidence.  
The Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated medical opinions 
that alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  

The record shows that the veteran was not awarded any medals 
for valor.  Since he did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  

It should be noted that the veteran was asked to provide 
specific information concerning the claimed in service 
stressors on two occasions during the pendency of this 
appeal.  While he provided some information, it was 
insufficient to attempt confirmation through official unit 
records.  Without the veteran's cooperation, the Board is 
unable to confirm the claimed stressors.  As indicated above, 
the veteran is not shown to have engaged in combat.  
Therefore, the Board is not bound to accept his 
uncorroborated assertions concerning combat events in 
service.  Wood.  

In summary, the Board finds the veteran's assertions 
regarding his Vietnam experiences are not credible.  
Additionally, there is no medical evidence of a diagnosis of 
PTSD based on any recognized stressor and the constellation 
of symptoms associated with that disorder.  Inasmuch as there 
is no credible supporting evidence to corroborate the 
occurrence of the alleged stressors, the claim must be 
denied.  

ORDER

Service connection for PTSD is denied.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



